Case 6:13-cv-06458-CJS-MWP Document 598 Filed 05/19/21 Page 1 of 3

UNITED STATES DISTRICT COURT
WESTERN DISTRICT OF NEW YORK

 

CHRISTOPHER HART, et al., DECISION AND ORDER

Plaintiffs, 13-CV-6458 CJS
-V-

CRAB ADDISON, INC. d/b/a JOE’S CRAB
SHACK, IGNITE RESTAURANT GROUP, INC.,
RAYMOND A. BLANCHETTE, Ill, KEVIN
COTTINGIM, and RODNEY MORRIS,

Defendants.

 

INTRODUCTION

This was a proposed collective/class action asserting claims under the Fair Labor Standards
Act (“FLSA”) and the minimum-wage statutes of states including New York, Maryland, Missouri,
llinois and Arizona. Those claims were settled years ago, and the only matters remaining involve
motions for sanctions, filed by Plaintiffs, against two law firms, Epstein, Becker & Green, P.C.
(‘Epstein’) and Fisher & Phillips, LLP (“Fisher Phillips”), and two attorneys at Fisher Phillips, Brian
Gershengorn (“Gershengorn”) and Melissa Osipoff (“Osipoff), who previously represented the
defendant Ignite Restaurant Group, Inc. (“Ignite”).1 Now before the Court are Objections (ECF No.
589) to a Report and Recommendation (“R&R”) (ECF No. 582) by the Honorable Marian W. Payson,
United States Magistrate Judge (“Judge Payson”), granting in part and denying in part Plaintiff's
motion for sanctions (ECF No. 544, as modified by ECF No. 553) and recommending an award of

sanctions against Gershengorn and Osipoff. The Objections are denied, and the R&R is affirmed in

all respects.

 

1 A third Fisher Phillips attorney was also named in the sanctions motion, but the Report and Recommendation found no basis to sanction him.

{
Case 6:13-cv-06458-CJS-MWP Document 598 Filed 05/19/21 Page 2 of 3

BACKGROUND

The reader is presumed to be familiar with the 75-page R&R (ECF No. 582), which clearly
and accurately lays out the relevant history in exhaustive detail. No point would be served in this
Court attempting to recapitulate Judge Payson’s careful work.

In sum, Judge Payson recommended that this Court grant in part, and deny in part, Plaintiff's
renewed motion for sanctions (ECF No. 544). In that regard, the R&R recommends that the
application be granted as against Gershengorn and Osipoff in two respects: First, that pursuant to
Fed. R. Civ. P. 16(f), Gershengorn and Osipoff be required to reimburse Plaintiffs for reasonable
attorney fees and costs incurred between May 17, 2016 and June 6, 2016 to prepare for, and attend,
a court-ordered evidentiary hearing on June 6, 2016, at which Gershengorn and Osipoff failed to
produce a witness; and, second, that pursuant to 28 U.S.C. § 1927 and the Court's inherent authority,
Gershengorn and Osipoff each be required to pay $3,000.00 to the Clerk of the Court, and to
reimburse Plaintiffs’ counsel for their reasonable attorney fees and costs in making the sanctions
motion, as a sanction for making false representations to the Court. Otherwise, the R&R
recommends that the sanctions motion be denied.

On May 17, 2019, Gershengorn and Osipoff filed their Objections (ECF No. 589) to the R&R.
With regard to the recommended sanctions under Rule 16(f), Gershengorn and Osipoff argue that
they were not provided proper notice of the sanctionable conduct, and that such conduct is not
properly punishable under Rule 16(f) in any event. With regard to the recommended sanction under
28 U.S.C. § 1927 and the Court’s inherent power, Gershengorn and Osipoff argue that they did not
have proper notice of the alleged misrepresentations made to the Court, and that their statements
were not made in bad faith. Indeed, Gershengorn and Osipoff contend that the statements “were
not [even] misleading in their actual context.”? Additionally, Gershengorn and Osipoff contend that
the temporal scope of the attorney-fee sanction for their alleged misrepresentations was too broad.

On August 30, 2019, Plaintiffs filed their opposition to the objections (ECF No. 595), and on
September 13, 2019, Gershengorn and Osipoff filed a reply (ECF No. 597). The Court has carefully

 

2 ECF No.589 at p. 25. In other words, Gershengorn and Osipoff contend that the statements which Judge Payson found to be sanctionable only appeared false because
Judge Payson took them out of context. /d. at p. 28. The Court disagrees, and notes that Judge Payson accurately described the context in which the statements, which were

indeed inaccurate and misleading, were made.
Case 6:13-cv-06458-CJS-MWP Document 598 Filed 05/19/21 Page 3 of 3

considered the parties’ submissions and the entire record relating to the renewed motion for
sanctions.°
DISCUSSION
The parties disagree as to the proper standard of review that the Court should apply, with
Gershengorn and Osipoff maintaining that it is the de novo standard, while Plaintiffs contend that it
is the “clearly erroneous or contrary to law” standard. However, assuming arguendo that the subject
motion for sanctions is “dispositive of a claim or defense” and that the portions of the R&R which
have been objected to must therefore be reviewed de novo,‘ the Court nevertheless concurs with
Magistrate Judge Payson’s findings and conclusions and concludes, finds, based on its own de novo
review, that the objections lack merit,5 and that the R&R should be affirmed and adopted in all
respects.
CONCLUSION
The Objections (ECF No. 589) are denied and the Report and Recommendation (ECF No.
582) is affirmed and adopted in its entirety. Plaintiffs’ motion for sanctions (ECF No. 544) is granted
in part and denied in part as indicated in the R&R.
SO ORDERED.

Dated: Rochester, New York
May 197, 2021

  
    

—J AA) JUG
CHARLES J. SIRAGUSA/
United States District Judge

  

 

3 See, @.g., ECF Nos. 439, 455, 544, 546, 560, 567, 574, 575, 576, 578, 579, 580, 582, 588, 595, 597.

4 See, Fed. R. Civ, P. 72(b).

5 For example, the assertion by Gershengom and Osipoff that they did not nave notice of the sanctionable conduct is baseless. See, e.g., ECF Nos. 371-1, 432, 439,455, 544,
574, 580. Similarly baseless is their claim that their statements (including the affidavit they drafted for Ignite's counsel Steve Metzger) about their involvement with the July
2015 class list were actually true and not designed to mislead, and that Magistrate Judge Payson erroneously viewed the statements out of context. Moreover, with regard to
Gershengorn's and Osipoff's failure to produce a witness at the June 6, 2016 evidentiary hearing, they wasted the time of the Court and of oppasing counsel by failing to
discover, prior to the May 17, 2016 appearance, that no Ignite representative was available to testify, and then by failing to indicate, until the actual hearing, that Osipoff would
not testify, contrary to what they had previously indicated. Moreover, the Court believes that the scope of the award of attorneys fees and costs related to the
misrepresentations is proper, since, as the R&R notes, the statements were “knowing misrepresentations designed to mislead the Court in evaluating the conduct at issue in

the sanctions motion,” and were “relevant and material to a/ the bases on which plaintiffs sought sanctions.” ECF No. 582 at pp. 69, 71 (emphasis added).

3
